DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  There is a duplicate period at the end of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US 2017/0209961) modified by Lin (US 2018/0147668).
Regarding claim 1, Cavanaugh meets the claimed, A gear product comprising: teeth in which valleys and crests are successively formed along an outer or inner circumference of a cylindrical body (Cavanaugh [0100] describes a gear as the component used in the laser cladding system, gears have teeth) having a central rotation shaft and a longitudinal axis; (Cavanaugh [0063] teaches a component 30 “gear” of a laser cladding system having a spindle (rotation shaft) 93, Cavanaugh Figure 1 shows the component 30 is cylindrical)  and a reinforced deposition layer, (Cavanaugh [0100] describes a gear component with a hard cladding material) which is formed by radiating a laser beam in a nozzle system to be directed to the teeth and injecting powdered materials to be in contact with a radiation axis of the laser beam around the radiated laser beam such that the powdered materials are melted and integrated with a surface of the teeth, (Cavanaugh [0028]and [0056] teach the laser module uses a laser to melt the powder cladding material onto the component)  and the gear product is driven to rotate (Cavanaugh [0063] teaches the component “gear” is rotated) and the nozzle system is driven linearly of the longitudinal axis of the cylindrical body (Cavanaugh [0027] and [0034] teach a laser motion system that moves the laser beam both linearly and rotationally) wherein the deposition layer is formed in a state in which the teeth composed of the crests and the valleys are controlled to be positioned in a beam range including a Rayleigh range formed in a predetermined length to a focal point of the laser beam and a defocus area formed from the focal point in a length corresponding to the Rayleigh range, (Cavanaugh [0100] discloses a gear, gears have teeth, with a deposition layer and Cavanaugh [0027] and [0034] teach a laser motion system that moves the laser beam both linearly and rotationally.)
Cavanaugh does not meet the claimed, coaxial nozzle system and the powdered materials are injected through a circular slit disposed along a circumference of the converging laser beam. Analogous in the field of laser cladding systems, Lin meets the claimed, coaxial nozzle system (Lin [0029]-[0030] teach a laser system with a coaxial nozzle that dispenses powder coaxially with a laser beam at a point PT) the powdered materials are injected through a circular slit disposed along a circumference of the converging laser beam a circular slit disposed along a circumference of the converging laser beam (Lin Figure 1 the powder nozzles 34 along the side of a circumference of the laser beam 24 and Figure 6 shows the powder nozzle 34 is round.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the laser cladding apparatus of Cavanaugh with the coaxial nozzle in Lin because coaxial nozzles are known for use in laser cladding to successfully supply powder material to the target and melt with a laser, see Lin [0029]-[0030] 
It would have been further obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Cavanaugh with circular powder supply slit of Lin in order to align the laser beam to a target point, supply powder material directly to a target focus point of the laser, see Lin [0030].

Regarding claim 3, Cavanaugh meets the claimed, The gear product of claim 1, wherein the deposition layer is formed in a state in which the teeth composed of the crests and valleys are controlled to be positioned in the defocus area (Cavanaugh [0100] teaches a gear, gears have teeth, with a deposition layer.) The other limitations of claim 3, including positioning the gear in the defocus area, are directed towards the method of production, see MPEP §2113. 
Regarding claim 4, Cavanaugh meets the claimed, The gear product of claim 2, wherein the deposition layer is formed through: (Cavanaugh [0100] teaches a hard cladding layer or “deposition layer” on a gear) a first deposition process performing first line deposition on the teeth, which are rotating, (Cavanaugh [0063] teaches a component 30 of a laser cladding system having a spindle or “rotation shaft” 93) using a laser beam and the powdered materials, which are directed to be incident on inclined surfaces on one side of the crests at a predetermined inclination angle; and a second deposition process performing second line deposition on the teeth, which are rotating, using the laser beam and the powdered materials, which are directed to be incident on inclined surfaces on a remaining side of the crests at the predetermined inclination angle (Cavanaugh [0028]and [0056] teach the laser melts the powder cladding material onto the component to form a cladding layer.) The limitations of claim 3, including that the deposition layer is formed via a first/second deposition process at the 
Regarding claim 5, Cavanaugh meets the claimed, The gear product of claim 4, wherein the predetermined inclination angle is set to be equal to or greater than a first limit angle which is parallel to an axis connecting the rotation shaft and ends of crests and to be equal to or smaller than a second limit angle which allows the first and second line depositions on the valleys not to be disturbed by adjacent crests. The predetermined inclination angle is the angle the laser is incident on the gear during the manufacturing of the deposition layer. Patentability is determined by the product itself, not the process used to make the product, therefore, the predetermined inclination angle of the laser during manufacturing is a product-by-process limitation, see MPEP §2113. Cavanaugh [0028] and [0056] disclose a laser melting a powdered material onto a component and Cavanaugh [0034] teaches the laser can be rotated “angled” onto the component. Cavanaugh meets all the limitations of the gear product recited in claim 5. 
Regarding claim 6, Cavanaugh meets the claimed, The gear product of claim 4, wherein each of the first deposition process and the second deposition process linearly moves the laser beam and the powdered materials in the longitudinal direction of the cylindrical body by a length corresponding to 45% to 85% of a width length of a deposition bead formed by the first or second line deposition, and the first or second line deposition is repeatedly performed. Cavanaugh [0034]-[0035], and [0056] describe a laser module that rotates/moves linearly to continuously move and melt a powder bead and form a cladding layer. Claim 6 is a product-by-process claim directed to the method of production of the deposition layer on the gear rather 
Regarding claim 8, The gear product of claim 4, wherein the powdered materials are injected at a rate of 1.0 to 5.0 g/min per 100 W of laser power, the claim is directed towards the process of producing the gear, not the gear product itself. The injection rate of the powdered materials during the formation of the deposition layer is a product-by-process limitation. Cavanaugh [0056] discloses the cladding layer is made from powder which meets all the limitations of claim 4. See MPEP §2113. 
	Regarding claim 9, Cavanaugh meets the claimed, A gear surface deposition system (Cavanaugh [0024] describes a laser cladding system) comprising: a gear product including teeth in which valleys and crests are successively formed along an outer or inner circumference (Cavanaugh [0100] describes a gear as the component formed in the laser cladding system, gears have valleys and crests) of a cylindrical body having a central rotation shaft; (Cavanaugh [0063] teaches a component 30 of a laser cladding system having a spindle or “rotation shaft” 93, Cavanaugh Figure 1 shows the component 30 is cylindrical) a rotating driving unit coupled to the rotation shaft so as to rotate the gear product forwards and rearwards; (Cavanaugh [0063] describes a motion system or “rotating driving unit” that rotates the component 30) a nozzle module configured to radiate a laser beam toward the teeth, (Cavanaugh [0027] teach a laser apparatus or “nozzle module” which emits a laser beam) which is rotating (Cavanaugh [0063] teaches the component is rotated) such that the powdered materials are melted and the melted powdered materials form a deposition layer on a surface of the teeth; (Cavanaugh [0028]and [0056] teach the laser melts the powder cladding material onto the component) wherein the coaxial nozzle module is controlled such that the crests and valleys of the rotating teeth are positioned in a beam range including a Rayleigh range formed in a predetermined length to a focal point of the laser beam and a defocus distance formed from the focal point in a length corresponding to the Rayleigh range, (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber) and a horizontal driving unit coupled to the coaxial nozzle module so as to linearly move the nozzle module in at least one of a longitudinal direction and a radial direction of the cylindrical body (Cavanaugh [0027] and [0034] teach a laser motion system that moves the laser beam both linearly and rotationally.)
	Examiner notes that positioning the crests and valleys of the teeth to be in a particular range of the laser beam is the intended use of the gear surface deposition system. Cavanaugh [0027], [0030], and [0034] teach the ability to move the laser which would make the system of Cavanaugh capable of controlling the nozzle module to position the gear teeth in any range of the laser beam. See MPEP §2114.
Cavanaugh does not meet the claimed, coaxial nozzle module, to inject powdered materials to be in contact with a radiation axis of the laser beam around the laser beam, or wherein the coaxial nozzle module includes: a laser collimator configured to radiate a laser beam; a focusing lens provided to be positioned along a path of the laser beam so as to cause the laser beam to converge on an arbitrary focal point: and a powder supply unit configured to inject the powdered materials through a circular slit disposed along a circumference of the converging laser beam.
 coaxial nozzle module or and to inject powdered materials to be in contact with a radiation axis of the laser beam around the laser beam (Lin [0029]-[0030] teach a laser system with a coaxial nozzle that dispenses powder coaxially with a laser beam, to the target point PT) a laser collimator configured to radiate a laser beam; (Lin [0022]-[0023] describe an optical path for a laser inside a laser head which includes a collimator lens) a focusing lens provided to be positioned along a path of the laser beam so as to cause the laser beam to converge on an arbitrary focal point (Lin [0023] teaches the laser beam is focused via an objective lens.)  
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Cavanaugh with the lens and powder supply of Lin in order to align the laser beam to a target point, see Lin [0023] and supply powder material to a target point, see Lin [0030].
It would have been further obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Cavanaugh with circular powder supply slit of Lin in order to align the laser beam to a target point, supply powder material directly to a target focus point of the laser, see Lin [0030]. 
	Regarding claim 11, Cavanaugh meets the claimed, The gear surface deposition system of claim 9, wherein the coaxial nozzle module sequentially performs first and second line depositions on the surface of the teeth by causing the laser beam and the powdered materials to be incident in a state in which the laser beam and the powdered materials are alternately directed to opposite inclined surfaces of the crests, thereby forming the deposition layer, (Cavanaugh [0028] and [0056] teach melting powder on the component) and the horizontal driving unit linearly moves the coaxial nozzle module in the longitudinal direction of the cylindrical body after linearly moving the coaxial nozzle module in the radial direction of the cylindrical body such that the coaxial nozzle module is alternately directed to the opposite inclined surfaces of the crests (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber).  
	 Cavanaugh [0034] teaches that the laser can be rotated but Cavanaugh does not explicitly teach, causing the laser beam and the powdered materials to be incident at a predetermined inclination angle. Lin [0003] teaches that coaxial nozzle heads can be inserted between obstructions to access the target point on the workpiece. When combined, Cavanaugh and Lin teach a rotational coaxial nozzle that can be positioned/angled particularly (at a predetermined angle) to avoid obstructions on a workpiece. 
	It would have been obvious to a person of ordinary skill in the art to combine the rotational laser head of Cavanaugh and the coaxial nozzle of Lin in order to avoid obstructions and access the workpiece at the target point, see Lin [0003].
Examiner notes that sequentially performing line depositions and driving the nozzle module radially to direct it to the opposite surface are all recitations of the intended use of the 
	Regarding claim 13, modified Cavanaugh does not explicitly teach, The gear surface deposition system of claim 11, wherein the predetermined inclination angle is set to be equal to or greater than a first limit angle which is parallel to an axis connecting the rotation shaft and ends of crests and to be equal to or smaller than a second limit angle which allows the first and second line depositions on the valleys not to be disturbed by adjacent crests, however, Lin [0003] teaches the coaxial nozzle can be positioned between obstructions “teeth” such that the workpiece can be access at the target point.  When combined with the gear of Cavanaugh, positioning the workpiece between obstructions (teeth) to access the workpiece would meet claim 13. 
	Regarding claim 14, Cavanaugh meets the claimed, The gear surface deposition system of claim 11, wherein the horizontal driving unit linearly moves the coaxial nozzle module in the longitudinal direction of the cylindrical body by a length (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber) corresponding to 45% to 85% of a width length of a deposition bead formed by the first or second line deposition, (Cavanaugh [0027], [0034]-[0035] teach the laser motion system can move the laser linearly and over a molten bead) and the coaxial nozzle module repeatedly performs the first or second line deposition at a linearly shifted position (Cavanaugh [0035] teaches forming a continuous layer of cladding material by moving the laser relative to the component.) Examiner notes .	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh modified by Lin as applied to claim 4 above, and further in view of Kobayashi ( US 2020/0248791).
Regarding claim 7, Cavanaugh does not meet the claimed, The gear product of claim 4, wherein the teeth are formed such that a pitch, which is a distance between adjacent crests, is 1.0 mm to 20 mm, a valley depth is 0.3 mm to 10 mm, and a ratio of the pitch in relation to the valley depth (valley width ratio (the pitch/the valley depth)) is 1.9 to 4.0.
Analogous in the field of gear components, Kobayashi does not explicitly meet the claimed, The gear product of claim 4, wherein the teeth are formed such that a pitch, which is a distance between adjacent crests, is 1.0 mm to 20 mm, a valley depth is 0.3 mm to 10 mm, and a ratio of the pitch in relation to the valley depth (valley width ratio (the pitch/the valley depth)) is 1.9 to 4.0, however, Kobayashi [0025] describes a gear with tooth portions on its outer annular surface. Kobayashi [0026] teaches that the pitch and height of the tooth portions as well as other similar dimensions, can be set depending on the intended application of the gear. The ratio of pitch: height is also be set as the pitch and height are both being set according to the application of the gear.
Kobayashi [0026] discloses that the pitch/depth are result-effective variables which affect the use of the gear. It would have been obvious to a person of ordinary skill in the art to modify the pitch/height and subsequently the ratio in order to obtain a gear appropriately sized for its application, see Kobayashi [0026].
Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh modified by Lin as applied to claim 9 above, and further in view of Prexler (US 2018/0093416).
Regarding claim 12, modified Cavanaugh meet the claimed, The gear surface deposition system of claim 9, wherein the coaxial nozzle module (Lin [0030] teaches a coaxial nozzle) thereby forming the deposition layer, (Cavanaugh [0028] and [0056] teach melting powder on the component) so as to linearly move the first and second nozzle modules in respective ones of the longitudinal direction and the radial direction of the cylindrical body crests (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber).  
Cavanaugh [0034] teaches that the laser can be rotated (angled) but Cavanaugh does not explicitly teach, which are directed to respective ones of the opposite inclined surfaces of the crests at a predetermined inclination angle. Lin [0003] teaches that coaxial nozzle heads can be inserted between obstructions to access the target point on the workpiece.
When combined, Cavanaugh and Lin teach a rotational coaxial nozzle that can be positioned/angled particularly or “at a predetermined angle” to avoid obstructions on a workpiece. 
	It would have been obvious to a person of ordinary skill in the art to combine the rotational laser head of Cavanaugh and the particularly positioned coaxial nozzle of Lin in order to avoid obstructions and access the workpiece at the target point, see Lin [0003].
 is composed of first and second nozzle modules, and the horizontal driving unit is composed of first and second driving units which are coupled to respective ones of the first and second nozzle modules.
Analogous in the field of laser processing apparatus, Prexler meets the claimed, is composed of first and second nozzle modules, so as to simultaneously perform first and second line depositions of the surface of the teeth, (Prexler [0039] teaches a laser sintering device with two exposure units or “nozzle modules” that produce a laser, simultaneously performing deposition is the intended use of the apparatus, Prexler discloses two exposure units, when combined with the coaxial nozzle of modified Cavanaugh, the multiple exposure units are able to perform simultaneous deposition) and the horizontal driving unit is composed of first and second driving units (Prexler [0039] teaches a scanning device for each exposure unit.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the system of Cavanaugh with the multiple exposure heads of Prexler in order to improve the accuracy of the melting, see Prexler [0012].
Regarding claim 19, Cavanaugh does not explicitly meet the claimed, The gear surface deposition system of claim 12, wherein the predetermined inclination angle is set to be equal to or greater than a first limit angle which is parallel to an axis connecting the rotation shaft and ends of crests and to be equal to or smaller than a second limit angle which allows the first and second line depositions on the valleys not to be disturbed by adjacent crests,  however, Lin [0003] teaches the coaxial nozzle can be positioned between obstructions (teeth) such that the workpiece can be access at the target point.  When combined with the gear of Cavanaugh, 
	Regarding claim 20, The gear surface deposition system of claim 12, wherein the horizontal driving unit linearly moves the coaxial nozzle module in the longitudinal direction of the cylindrical body by a length corresponding to 45% to 85% of a width length of a deposition bead formed by the first or second line deposition Cavanaugh [0034]-[0035], and [0056] describe a laser module that rotates/moves linearly to continuously move and melt a powder bead and form a cladding layer. The method of forming the gear, including a first/second deposition process and linearly moving a laser beam a particular length are directed to the intended use of the deposition system, not the deposition system itself. Cavanaugh discloses a system that is capable of moving linearly and rotating to continuously melt and form a deposition layer out of a bead which meets the limitations of claim 20. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh modified by Lin as applied to claim 13 above, and further in view of JRC Web ("Corrugated Roll -Tungsten Carbide Coated”, 2017, see NPL copy provided) and Kobayashi (US 2020/0248791).
Regarding claim 16, Cavanaugh does not meet the claimed, The gear surface deposition system of claim 13, wherein, when the gear product is a corrugated roller having a valley width ratio of 1.80 or more and 2.80 or less, the predetermined inclination angle is formed in a range of 43º to 88º.
Analogous in the field of gear components, JRC Web meets the claimed, when the gear product is a corrugated roller (JRC Web lines 1-8 teaches a corrugated roller with a hard coating.)

Analogous in the field of gears components, Kobayashi does not explicitly meet the claimed, a valley width ratio of 1.80 or more and 2.80 or less, however, Kobayashi [0025] describes a gear with tooth portions on its outer annular surface. Kobayashi [0026] teaches that the pitch and height of the tooth portions as well as other similar dimensions, can be set depending on the intended application of the gear. The ratio of pitch: height is also set as the pitch and height are both being set according to the application of the gear.
Kobayashi [0026] discloses that the pitch/depth are result-effective variables which affect the use of the gear. It would have been obvious to a person of ordinary skill in the art to modify the pitch/height and subsequently the ratio in order to obtain a gear appropriately sized for its application, see Kobayashi [0026].
	Lin does not explicitly meet the claimed, the predetermined inclination angle is formed in a range of 43º to 88º, however, Lin [0003] teaches the coaxial nozzle can be positioned between obstructions in order to access the workpiece and Cavanaugh [0034] teaches the laser can be rotated or “angled”. 
	It would have been obvious to a person of ordinary skill in the art to combine the rotating laser of Cavanaugh with positioning the nozzle as taught by Lin in order to position the nozzle at an angle to avoid obstructions, see Lin [0003].
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive. 
a reinforced deposition layer, which is formed by...” and “wherein the deposition layer is formed…”.  Applicant cites MPEP §2114 and §2173.05(g) to say that the functional limitations are still relevant to patentability and subsequently not taught by the cited references. Examiner still disagrees. The examples cited in MPEP §2114 are indicative of when a functional limitation describes the structure of the product. This would apply to the claims in that the gear deposition layer is made by melting powder with a laser onto the gear surface. However, this is taught by the references. The method of positioning the gear and operating laser in a particular focus range to melt the powder does not further describe the structure of the gear and therefore is not relevant functional language to patentability. Moreover, any gear is capable of being “positioned in a beam range” see Cavanaugh [0023]. The combined products described in Cavanaugh and Lin are substantially identical to the structure of the claimed product even though they are not necessarily created by the exact process. 

 Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)


Examiner also notes that MPEP §2173.05(g) relates to determining ambiguity and indefiniteness regarding functional language in a claim, the functional language in the claims is not indefinite or improper, it is just not relevant to patentability. 
Applicant also argues that the references do not teach a coaxial circular slit disposed in a ring shape completely surrounding the circumference of the laser to inject powdered materials in a funnel shape, however the claims do not require a funnel or ring completely surrounding the beam, they require only a circular slit disposed along a circumference of the beam. This is taught by Lin [0029]-[0030] where it is described that the powder material is supplied to point PT and shown throughout the figures including Lin Figures 1, 5, and 6 where the powder nozzle 34 is shown as being circular, see Figures 5-6, on the outer edges of the laser beam 28 or the gas 302 which is coaxial with the beam 28.  Examiner also notes that the remarks specifically reference [0046] of the pre-grant publication of the instant specification (page 15 lines 10-18 of the instant specification as filed) where coaxial is specially defined, “However, in the present disclosure, the coaxial nozzle system means an injection system in which the laser beam LB radiated along one radiation axis RX and an injected powdered material PM come into contact with each other at a predetermined point.” Lin [0029]-[0030] likely refers to the ordinary and customary meaning of T which also meets the special definition in the specification and meets the claimed “injecting the powdered materials to be in contact with a radiation axis of the laser beam”. 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744